Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 1 of 11 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 CORINNE KOPKE, an individual,                                 CIVIL ACTION

                        Plaintiff,
                                                               Case No. 2:19-cv-637
 v.
                                                               Judge:
 AE NIKKI CORPORATION., a Florida
 corporation, and NIKKI YOUNG, an individual,                  Mag. Judge:

                        Defendants.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, CORINNE KOPKE (“KOPKE” or “Plaintiff”) by and

through undersigned counsel, and states the following for her Complaint:

                                      CAUSES OF ACTION

       1.      This is an action brought under the federal Fair Labor Standards Act ("FLSA") and

Florida law for (1) unpaid overtime in violation of the FLSA, and (2) retaliation in violation of

Florida’s Whistleblower Act (FWA).

                                             PARTIES

       2.      The Plaintiff, CORINNE KOPKE (“KOPKE”) is an individual and a resident of

Florida who at all material times resided in Charlotte County, Florida and at all times had enterprise

and individual coverage under the FLSA during her employment with the Defendant. At all

material times, KOPKE was employed by the Defendant as a general assistant. KOPKE’s duties

consisted of customer service, receiving deliveries from out-of-state, stocking paint and making

interstate financial transactions. KOPKE was involved in the flow of interstate commerce by, inter


                                                  1
    Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 2 of 11 PageID 2



alia, taking delivery of products that moved in interstate commerce and stocking those products,

and processing out-of-state financial transactions. KOPKE performed work primarily in Charlotte

County, Florida, which are both within the Middle District of Florida, during the events giving rise

to this case. KOPKE was an employee within the contemplation of 29 U.S.C. 203(e)(1). Thus,

pursuant to 28 U.S.C. 1391(b), venue for this action lies in the Middle District of Florida.

         3.      The Defendant, AE NIKKI CORPORATION (“AE”) is a Florida corporation and

is a covered enterprise under the FLSA (29 U.S.C. §203(d), (r) and (s)). AE is a paint supplier. AE

has gross annual sales well in excess of $500,000.00 per year and is engaged in interstate

commerce. AE’s employees, including KOPKE, are engaged in interstate commerce as they work

on or otherwise handle goods that are moving in interstate commerce, in addition to them working

on the expansion of facilities of commerce. AE has the authority to hire, fire, assign work, withhold

work and affect the terms and conditions of persons like KOPKE. AE supervised and controlled

KOPKE’s work schedules and conditions of employment, in addition to determining the rate and

method of payment for KOPKE. AE maintains employment records of KOPKE. AE was the

employer of KOPKE.

         4.      The Defendant, NIKKI YOUNG (“YOUNG”) is an individual and is a covered

employer under the FLSA (29 U.S.C. §203(d), (r) and (s)). YOUNG had the authority to hire, fire,

assign work, withhold work and affect the terms and conditions of persons like KOPKE. YOUNG

supervised and controlled KOPKE’s work schedules and conditions of employment, in addition

to determining the rate and method of payment for KOPKE. YOUNG maintains employment

records of KOPKE. YOUNG was the employer of KOPKE.1




1
         AE and YOUNG are referred to herein as “Defendants.”

                                                     2
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 3 of 11 PageID 3



                                 JURISDICTION AND VENUE

        5.      This Court has jurisdiction of this matter under 28 U.S.C. §1331, 1343(4), 2201

and 2202 and pursuant to the Fair Labor Standards Act (FLSA") 29 U.S.C. §§216(b) and 217. The

jurisdiction of this Court is invoked to secure the protection and redress of the deprivation of rights

secured by the FLSA.

        6.      This Court has supplemental jurisdiction over KOPKE’s state law claims pursuant

to 28 U.S.C. § 1367.

        7.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiffs resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Charlotte County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since the action accrued primarily in Charlotte County, which is within the Fort Myers Division.

                                  GENERAL ALLEGATIONS

       8.       KOPKE began her employment with the Defendants on June 25, 2018 and started

her employment as a store manager before being demoted to a general assistant.

       9.       KOPKE performed her assigned duties in a professional manner and was very well

qualified for her position.

       Violations of the FLSA

       10.      Upon being told she was being demoted in or about December 2018, KOPKE’s

primary job duties were non-management, as described at ¶2, supra, but she was still paid on a

salary basis thereafter.

       11.      However, KOPKE was not exempt under the FLSA, but rather was an hourly

employee, because the Defendant:



                                                  3
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 4 of 11 PageID 4



          a. Failed to allow KOPKE to possess or execute primary job duties that consisted

             of exercising independent judgment with respect to matters of significance;

          b. Failed to allow KOPKE to supervise any other employees, or have the authority

             to affect the terms and conditions of any other employees’ employment;

          c. Failed to have KOPKE’s duties be directly involved with the administration of

             the Defendant’s business;

          d. Failed to allow KOPKE any management duties whatsoever;

          e. Failed to allow KOPKE to make decisions on behalf of the Defendant that

             consisted of exercising any independent judgment on matters of significance;

          f. Failed to allow KOPKE any authority to make decisions that bind the

             Defendant;

          g. Failed to allow KOPKE authority to formulate, affect, interpret, or implement

             management policies or operating practices;

          h. Failed to allow KOPKE major assignments in conducting the operations of the

             business;

          i. Failed to allow KOPKE work that affects business operations to a substantial

             degree;

          j. Failed to allow KOPKE authority to commit the Defendant in matters that have

             significant financial impact;

          k. Failed to allow KOPKE authority to waive or deviate from established policies

             and procedures without prior approval;

          l. Failed to allow KOPKE authority to negotiate and bind the Defendant on

             significant matters;



                                             4
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 5 of 11 PageID 5



             m. Failed to require KOPKE to provide consultation or expert advice to

                   Defendant’s management;

             n. Failed to allow KOPKE involvement in planning long or short-term business

                   objectives;

             o. Failed to allow KOPKE to investigate and resolve matters of significance on

                   behalf of management;

             p. Failed to allow KOPKE to represent the company in handling complaints,

                   arbitrating disputes or resolving grievances;

             q. Failed to assign KOPKE to perform work in functional areas such as tax,

                   finance, accounting, budgeting, auditing, insurance, quality control, purchasing,

                   procurement, advertising, marketing, research, safety and health, personnel

                   management, human resources, employee benefits, labor relations, public

                   relations, government relations, computer network, internet and database

                   administration, legal and regulatory compliance, and similar activities;

             r. Required KOPKE to take direction as to how to perform her job duties, and

                   what tasks to perform, from her supervisors, and;

             s. Assigned KOPKE only duties that did not require her to perform work directly

                   related to assisting with the running or servicing of the Defendant’s business

                   (as distinguished, for example, selling the Defendant’s product).

      12.    Notwithstanding KOPKE’s job duties, the Defendants classified her as exempt

under the FLSA.

      13.    Though KOPKE was paid on a salary basis, the Defendants misclassified her as an

exempt employee.



                                                 5
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 6 of 11 PageID 6



       14.     KOPKE’s regular daily duties often began around 8:00 A.M. and could, and

would, often end as late as 6:00 P.M., and also included working some weekends.

       15.     The Defendants demanded that KOPKE be available between those hours and

KOPKE did work for the Defendants during that time.

       16.     KOPKE was required by the Defendants to work at least 44-45 hours per week and

often more, for almost each week of her employment (except during scheduled vacations), but the

Defendants failed to pay KOPKE overtime wages at time and a half.

       17.     KOPKE was not FLSA-exempt but rather a non-exempt employee whom the

Defendants required or permitted her to work off-the-clock in violation of the FLSA because

KOPKE performed work for the benefit of the Defendants for which she was not compensated.

To the extent that such work is performed during a work week in which KOPKE has, or would

have, worked in excess of forty (40) hours per week, such practice violates the overtime pay

provisions of the FLSA by virtue of the Defendant's failure to pay compensation at a rate of one

and one-half (1 and 1/2) times KOPKE’s regular hourly wage rate.

       18.     The Defendants failed to act in good faith under the reasonable belief it had

complied with the FLSA.

       19.     KOPKE is entitled to liquidated damages because the Defendants acted willfully

or with at least a reckless disregard as to the legality of its pay practices in regard to KOPKE.

       Retaliation in Violation of the PWA

       20.     In the weeks preceding her termination, KOPKE became increasingly aware of

AE’s illegal fraud schemes and refused to participate in them.

       21.     Specifically, AE was – and is – engaged in tax evasion because it fraudulently

claims it “donated” cans of paint that it actually sold to paying customers. AE then claims the same



                                                 6
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 7 of 11 PageID 7



as a “charitable donation” and demanded KOPKE log such sales in this fraudulent manner, which

KOPKE refused to do. AE developed an elaborate cover-up plan for this fraud, including a scheme

to create completely nonexistent, fictitious companies in its corporate books to reflect the entities

that received the “donations.”

       22.      Additionally, for those same cans of paint AE sells but then claims to be a

“charitable donation,” AE doubles-down on its fraud by fraudulently claiming to the paint supplier

that those cans were defective in order to induce the supplier to provide a monetary credit or free

replacement cans of paint. At bottom, such conduct violates Florida’s Deceptive & Unfair Trade

Practices Act (FDUTPA). AE demanded KOPKE submit such fraudulent claims to the paint

supplier, which KOPKE refused to do.

       23.      AE also intentionally bills certain contractors for paint that AE never supplies

because it knows those specific contractors reflexively pay such fraudulent bills without question,

often because the contractor does not speak English. KOPKE brought this to the owner’s attention

and objected to this illegal practice.

       24.       AE terminated KOPKE just days after she voiced her objections to AE’s conduct

described above and stated she would not participate in it.

                COUNT I: VIOLATION OF THE FLSA- UNPAID OVERTIME

        25.     The Plaintiff hereby incorporate Paragraphs 1-19 in this Count as though fully set

forth herein.

        26.     KOPKE was a covered, non-exempt employee under the FLSA at all times during

her employment with the Defendants.

        27.     The Defendants were required by the FLSA to pay KOPKE at least time and one-

half for all hours worked by KOPKE in excess of 40 hours per week.



                                                 7
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 8 of 11 PageID 8



       28.     The Defendants had operational control over all aspects of KOPKE’s day-to-day

functions during his employment, including compensation.

       29.     The Defendants were KOPKE’s "employer" and are liable for violations of the

FLSA in this case.

       30.     The Defendants violated the FLSA by failing to pay KOPKE at least time and one-

half for all hours worked over 40 per week.

       31.     The Defendants have willfully violated the FLSA in refusing to pay KOPKE

proper overtime for all hours worked over 40 per week.

       32.     As a result of the foregoing, KOPKE has suffered damages of lost wages.

       33.     The Defendants are the proximate cause of KOPKE’s damages.

       WHEREFORE, the Plaintiff prays that this Honorable Court enter a Judgment in her favor

and against the Defendants for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

  COUNT II –VIOLATION OF FLORIDA STATUTE 448.102: FLORIDA’S PRIVATE
                        WHISTLEBLOWER ACT

       34.     Plaintiff incorporates by reference Paragraphs 1-3, 6-9 and 20-24 of this Complaint

as though fully set forth below.

       35.     KOPKE was an employee of the Defendant AE, a private company.

       36.     At all material times, KOPKE was to be protected from negative employment

action by Florida Statute 448.102(1)-(3), commonly known as Florida’s “whistleblower statute,”

which in relevant part provides:

               “An employer may not take any retaliatory personnel action against an
               employee because the employee has:

               (1) Disclosed, or threatened to disclose, to any appropriate governmental
                   agency, under oath, in writing, an activity, policy, or practice of the

                                                  8
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 9 of 11 PageID 9



                    employer that is in violation of a law, rule, or regulation. However, this
                    subsection does not apply unless the employee has, in writing, brought
                    the activity, policy, or practice to the attention of a supervisor or the
                    employer and has afforded the employer a reasonable opportunity to
                    correct the activity, policy, or practice;

                (2) Provided information to, or testified before, any appropriate
                    governmental agency, person, or entity conducting an investigation,
                    hearing, or inquiry into an alleged violation of a law, rule, or regulation
                    by the employer, and;

                (3) Objected to, or refused to participate in, any activity, policy, or practice
                    of the employer which is in violation of a law, rule, or regulation.”

          37.   KOPKE did engage in statutorily protected activity by objection to the Defendant’s

illegal practices and her refusal to participate in them.

          38.   Immediately after engaging in statutorily protected activity, KOPKE suffered

negative employment action, her termination, which is a direct result of her statutorily protected

activity.

          39.   KOPKE’s termination and her engaging in statutorily protected activity are

causally related.

          40.   The Defendant knew that KOPKE was engaged in protected conduct as referenced

herein.

          41.   The Defendant discharged, terminated, demoted, suspended, threatened,

disciplined and harassed KOPKE from her employment and after her employment, and otherwise

retaliated against her because of his protected conduct.

          42.   As a direct and proximate result of the violations of F.S. § 448.102, as referenced

and cited herein, KOPKE has lost all of the benefits and privileges of her employment and has

been substantially and significantly injured in her career path that was anticipated from her

employment.



                                                   9
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 10 of 11 PageID 10



       43.      As a direct and proximate result of the violations of F.S. § 448.102, as referenced

and cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

KOPKE is entitled to all relief necessary to make her whole.

       44.     DEFENDANT’s negative employment actions against KOPKE continued until

her termination and this count is timely filed.

       WHEREFORE, Plaintiff demands damages against Defendant for violation of Florida’s

Private Sector Whistle-blower’s Act (Section 448.102, Fla. Stat.), including but not limited to all

relief available under Section 448.103, Fla. Stat., such as:

       (a) an injunction restraining continued violation of this act,

       (b) reinstatement of the employee to the same position held before the retaliatory personnel

       action, or to an equivalent position,

       (c) reinstatement of full fringe benefits and seniority rights,

       (d) compensation for lost wages, benefits, and other remuneration,

       (e) any other compensatory damages allowable at law,

       (f) attorney’s fees, court costs and expenses, and

       (g) such other relief this Court deems just and proper.




                                                  10
Case 2:19-cv-00637-SPC-NPM Document 1 Filed 09/03/19 Page 11 of 11 PageID 11



                                     DEMAND FOR JURY TRIAL

        NOW COMES the Plaintiff, CORINNE KOPKE, by and through his undersigned

attorneys, and demands a jury trial under Federal Rule of Civil Procedure 38 on all issues triable

of right by a jury in this action.

                                        Respectfully submitted,


Dated: September 3, 2019                /s/ Benjamin H. Yormak
                                        Benjamin H. Yormak
                                        Florida Bar Number 71272
                                        Trial Counsel for Plaintiff
                                        YORMAK EMPLOYMENT & DISABILITY LAW
                                        9990 Coconut Road
                                        Bonita Springs, Florida 34135
                                        Telephone: (239) 985-9691
                                        Fax: (239) 288-2534
                                        Email: byormak@yormaklaw.com




                                                 11
